ETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
     Summary
The response and amendment  filed on May 5th, 2022 is acknowledged. Claims 20-39 are pending and considered. Claims 20, 22, 23, 25 have been noted. 
Status of claims
Claims 1-19 have been canceled. 
Claims 20-39 are pending and considered. 
Claim Rejections - 35 USC § 112
The rejection of Claims 21-26 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, has been removed necessitated by Applicants’ amendment. .  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
The rejection of Claims 23-24 on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of issued patent No. 10,149,901B2 (reference application) has been removed in view of effectively and accepted terminal disclaimer filed on Not. 07, 2022. 
Claims 20-26  and 29-39 are still rejected on the ground of nonstatutory double patenting as being unpatentable over claims 19 and 11-13, 15-20, 22-24 of U.S. Patent No 9,669,088 in view of U.S. Patent No. 9,566,326.
In the response, Applicants traverse the rejected and submit that the patient group in the issued reference claims are directed to a particular group of patients  that were previous vaccinated.
Applicants ‘ argument have been respectfully considered; however, it is  not found persuasive because these issued claims while directed to a particular group of patients, comprising all limitations required by all generically claimed method in the current Application under the rejection.  The species of the generic claimed subject matter still anticipates the generic claimed subject matter. Therefore, the current application that is still not patentable distinct to the issued specie claims. 
Regarding other particular limitations, US Patent No 9,566,326, teaches them all. Including oil-in-water emulsion comprising  squalene, polysorbate 80, and sorbitan trioleate, wherein the emulsion by volume is about 4.3 or 5% squalene, about 0.5% polysorbate 80 and about 0.48% sorbitan trioleate; a 3-de-O-acylated monophosphoryl lipid A (3d-MPL) (Paragraph 61). The Vaccines preferably contains no mercury and .alpha.-tocopherol succinate can be included as an alternative to mercurial compounds [See paragraph 28] which makes the preservative-free vaccines are most preferred
Therefore, claims 20-26 and 29-39 taken together are not patentable distinct from the reference claims but obvious for any person ordinarily skilled in the art in view of the US Patent No. 9,566,326.
Claims 20-26, 32-36 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2-12 of US Patent No. 11,406,701. Although the claims at issue are not identical, they are not patentably distinct from each other because the issued claims are directed to a method using obviously same influenza virus vaccine composition to immunize a specie group of patients,  this issued reference claims comprises all limitation required by the generic method of the currently rejected  claims. Therefore, the current rejected claims are not considered to be patentable distinct to the one in the reference claims. 
An obvious-type double patenting rejection is appropriate where the conflict claims are not identical, but an examined application claim is not patentably distinct from the reference claim(s) because the examined claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g. Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887,225 USPQ 645 (fed. Cir. 1985).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO Q LI whose telephone number is (571)272-0904. The examiner can normally be reached M-F 8 am to 8 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BAO Q. LI
Examiner
Art Unit 1648



/BAO Q LI/           Primary Examiner, Art Unit 1648